Exhibit 10.1

ATLAS AIR WORLDWIDE HOLDINGS, INC.

AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT

THIS AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT, dated as of
                 , 2016 (the “Agreement), between Atlas Air Worldwide Holdings,
Inc. (the “Company”), a Delaware corporation, and «First_Name» «Last_NAME» (the
“Employee”) amends and supersedes the Performance Share Unit Agreement between
the Company and the Employee dated as of February 11, 2016 with respect to the
Award (as defined below) granted to the Employee on February 11, 2016.

1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference and subject to the other
provisions of this award, the Employee is hereby awarded «Total_RSUs» restricted
stock units (“Restricted Stock Units”), which constitute the right to receive,
without payment, (i) «Total_RSUs» shares of common stock of the Company (the
“Unit Delivered Shares”), and (ii) the right to receive, without payment,
additional shares of common stock on the same basis as the Unit Delivered
Shares, equal in value (determined as hereafter provided) to the dividends, if
any, which would have been paid with respect to the common stock underlying the
Unit Delivered Shares had such Unit Delivered Shares been issued to the Employee
on the Date of Grant, as defined below (the “Deferred Dividend Shares”), in each
case subject to the terms and conditions of the Plan and those set forth herein.
For purposes of (ii), the number of Deferred Dividend Shares with respect to any
dividend shall be calculated as of the date on which the dividend is paid to
holders of Company common stock. For the avoidance of doubt, no shares of Stock
(including Deferred Dividend Shares) shall be payable in respect of the Unit
Delivered Shares if the Unit Delivered Shares are forfeited, and no Deferred
Dividend Shares shall be payable in respect of any dividend for which the record
date falls on or after the date on which the Employee or other person entitled
to the Unit Delivered Shares becomes the record owner of such shares of Stock
for dividend record-date purposes. If the number of shares of Stock (including
Deferred Dividend Shares) deliverable with respect to the Restricted Stock Units
includes a fractional share, the value of such fractional share (determined as
of the trading day immediately preceding the delivery date described in
Section 2(d) below) shall be payable in cash in lieu of such fractional share.
Except as otherwise expressly provided, all terms used herein shall have the
same meaning as in the Plan.

The Unit Delivered Shares and the Deferred Dividend Shares are collectively
referred to herein as the “Award” or “this award.” The Award is granted as of
February 11, 2016 (the “Date of Grant”).

2. Vesting of Award; Delivery of Stock, Termination of Employment. Unless
otherwise provided by the Committee, the Award under this Agreement shall be
subject to the vesting schedule in this Section 2.

(a) Vesting; Delivery of Shares.

(1) Subject to the following provisions of this Section 2 and the other terms
and conditions of this Agreement, the Award shall become vested (meaning that

 

1



--------------------------------------------------------------------------------

the Employee shall be entitled to receive a certain number of shares of Stock
(or other consideration to the extent provided in Section 2(c) below)) on the
basis of one Restricted Stock Unit to one share of Stock plus any related
Deferred Dividend Shares shall become vested only upon the vesting of the
underlying Restricted Stock Unit. The Award will vest in four annual
installments as follows:

«M_2016» Restricted Stock Units shall vest on February 11, 2017;

«M_2017» Restricted Stock Units shall vest on February 11, 2018;

«M_2018» Restricted Stock Units shall vest on February 11, 2019; and

«M_2019» Restricted Stock Units shall vest on February11, 2020.

(2) Except as provided in Section 2(b) and 2(c) below, in the event of
termination of the Employee’s Employment prior to the applicable date above, all
unvested Restricted Stock Units shall immediately and automatically terminate
and be forfeited (and no shares of Stock in respect of such Award that have not
previously vested shall thereafter be issued).

(iii) Subject to Section 2(d) below, shares of Stock will be delivered as soon
as reasonably practicable following a vesting date described above, but no later
than December 31 of the year in which such vesting date occurs.

(b) Death, Disability or Retirement.

(1) In the event of death or termination by the Company of the Employee’s
Employment by reason of the Employee’s Disability occurring after the date
hereof and before the occurrence of a Change in Control of the Company (as
defined below), the Award shall become immediately and fully vested and shares
of Stock will be delivered, subject to Section 2(d), as soon as practicable
following such death or termination of Employment by reason of the Employee’s
Disability, but no later than December 31 of such year. For purposes of this
Agreement, a termination of Employment shall be deemed to be by reason of
“Disability” if immediately prior to such termination of Employment, the
Employee shall have been continuously disabled from performing the duties
assigned to Employee for a period of not less than six consecutive calendar
months and such Disability shall be deemed to have commenced on the date
following the end of such six consecutive calendar months.

(2) In the event of a termination of Employment by reason of the Employee’s
Retirement before the occurrence of a Change in Control of the Company (as
defined below), the Award shall become immediately and fully vested and shares
of Stock will be delivered as soon as practicable following such Retirement, but
in any event no later than December 31 of such year. For purposes of this
Agreement, “Retirement” shall mean the a termination of the Employee’s
Employment with the Company for any reason other than Cause on or after the
Employee’s attainment of age sixty (60) and ten (10) years of service with the
Company; provided, however, that a voluntary resignation from Employment shall
not be considered

 

2



--------------------------------------------------------------------------------

Retirement for purposes of this Agreement unless (i) the Employee shall have
given not less than six (6) months’ advance written notice of such resignation
to the Chair of the Board of Directors of the Company (or such lesser period of
notice as may be determined by the Board of Directors) and (ii) such advance
written notice shall have been given on or after April 1, 2017.

(c) Change in Control.

(1) Immediately prior to a Change in Control of the Company (as defined below)
unless in connection therewith this Award is assumed (or a substitute award
granted) pursuant to Section 7(a)(1) of the Plan, this Award, if then
outstanding, shall vest in full and shares of Stock will be delivered or paid to
the Employee, subject to Section 2(d), within ten (10) days following the Change
in Control of the Company. Notwithstanding the immediately preceding sentence
but subject to the immediately following sentence, if in connection with the
Change in Control of the Company, this Award is assumed (or a substitute award
granted) pursuant to Section 7(a)(1) of the Plan, this Award shall continue to
vest pursuant to its terms and shares of Stock will be delivered or paid to the
Employee, subject to Section 2(d), within ten (10) days following the applicable
vesting dates described in Section 2(a), except that upon a Change in Control
Termination before the occurrence of the last vesting date specified in
Section 2(a) above, this Award will become fully vested immediately prior to the
Change in Control Termination and the corresponding shares of Stock shall be
delivered or paid to the Employee, subject to Section 2(d) below, within ten
(10) days following the Change in Control Termination. In the event of a Change
in Control of the Company, notwithstanding anything in this Section 2(c)(1) to
the contrary, if the Employee is or will become eligible for Retirement prior to
the latest vesting date described in Section 2(a), then this Award will become
fully vested immediately prior to the Change in Control of the Company and
shares of Stock will be delivered or paid to the Employee, subject to
Section 2(d), within ten (10) days following a Change in Control of the Company.

(2) For purposes of this Agreement, the following definitions shall apply:

 

  (a) “Cause” means (i) the Employee’s refusal or failure (other than during
periods of illness or disability) to perform the Employee’s material duties and
responsibilities to the Company or its subsidiaries, (ii) the conviction or plea
of guilty or nolo contendere of the Employee in respect of any felony, other
than a motor vehicle offense, (iii) the commission of any act which causes
material injury to the reputation, business or business relationships of the
Company or any of its subsidiaries including, without limitation, any breach of
written policies of the Company with respect to trading in securities, (iv) any
other act of fraud, including, without limitation, misappropriation, theft or
embezzlement, or (v) a violation of any applicable material policy of the
Company or any of its Subsidiaries, including, without limitation, a violation
of the laws against workplace discrimination.

 

  (b) “Change in Control Termination” means the termination of an Employee’s
Employment following a Change in Control of the Company (I) by the Company and
its subsidiaries not for Cause, (II) by the Employee for “Good Reason” (as
defined below), or (III) by reason of the Employee’s death or Disability (as
defined in Section 2(b)(1)).

 

3



--------------------------------------------------------------------------------

  (c) “Change in Control of the Company” means a “change in control event” (as
that term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) with
respect to the Company, which generally will include the following events,
subject to such additional rules and requirements as may be set forth in the
Treasury Regulations and related guidance: (1) a transfer or issuance of stock
of the Company, where stock in the Company remains outstanding after the
transaction, and one person, or more than one person acting as a group (as
determined under the Treasury Regulations), acquires ownership of stock in the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company (however, if a person or group is considered to own more than 50% of
the total fair market value or 30% of the total voting power of the stock of the
Company, the acquisition of additional stock by the same person or group will
not be considered a change in control for purposes of this Section 2(c));
(2) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% of the total
voting power of the Company), then the acquisition of additional control will
not be considered a change in control for purposes of this Section 2(c));
(3) the replacement of a majority of members of the Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the appointment or election; or (4) the acquisition by a person or group, during
the 12-month period ending on the date of the most recent acquisition by such
person or group, of assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all the
assets of the Company, as determined under the Treasury Regulations (however, a
transfer of assets to certain related persons, as provided under the Treasury
Regulations, or to an entity that is controlled by the shareholders of the
Company immediately after the transfer, will not be considered a change in
control for purposes of this Section 2(c)).

 

4



--------------------------------------------------------------------------------

  (d) “Good Reason” means (i) a material reduction in the Employee’s duties and
responsibilities from those of the Employee’s most recent position with the
Company, (ii) a reduction of the Employee’s aggregate salary, benefits and other
compensation (including any incentive opportunity) from that which the Employee
was most recently entitled during Employment other than in connection with a
reduction as part of a general reduction applicable to all similarly-situated
employees of the Company, or (iii) a relocation of the Employee to a position
that is located greater than 40 miles from the location of such Employee’s most
recent principal location of employment with the Company; provided, however,
that the Employee will be treated as having resigned for Good Reason only if he
or she provides the Company with a notice of termination within 90 days of the
initial existence of one of the conditions described above, following which the
Company shall have 30 days from the receipt of the notice of termination to cure
the event specified in the notice of termination and, if the Company fails to so
cure the event, the Employee must terminate his or her Employment not later than
30 days following the end of such cure period.

(d) Delivery of Shares. Subject to the terms of this Agreement and satisfaction
of any withholding tax liability pursuant to Section 5 hereof, when shares of
Stock are delivered, the Company shall deliver to the Employee a certificate or
shall credit the Employee’s account so as to evidence the number of shares of
Stock, if any, to which the Employee is entitled hereunder, as calculated in
accordance with this Section 2.

3. Transfer. Any shares of Stock that are delivered pursuant to Section 2(d) may
be sold, assigned, pledged, hypothecated, encumbered, or transferred or disposed
of in any other manner, in whole or in part, only in compliance with the terms,
conditions and restrictions as set forth in the governing instruments of the
Company, applicable federal and state securities laws or any other applicable
laws or regulations and the terms and conditions hereof. This award itself shall
not be sold, assigned, pledged, hypothecated, encumbered, or transferred or
disposed of in any other manner, in whole or in part.

4. Expenses of Issuance of Stock. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay, and indemnify
the Employee from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the issuance of the Stock
underlying the Award.

5. Tax Withholding. No shares or cash will be issued or paid until the Employee
pays (or makes provision acceptable to the Company for the prompt payment of) an
amount sufficient to allow the Company to satisfy its tax withholding
obligations, as determined by the Company. To this end, the Employee shall
either:

 

  (a) pay the Company the amount of tax to be withheld (including through
payroll withholding if the Company determines that such payment method is
acceptable),

 

5



--------------------------------------------------------------------------------

  (b) deliver to the Company other shares of Stock owned by the Employee prior
to such date having a fair market value, as determined by the Committee, not
less than the amount of the withholding tax due, which either have been owned by
the Employee for more than six (6) months or were not acquired, directly or
indirectly, from the Company,

 

  (c) make a payment to the Company consisting of a combination of cash and such
shares of Stock, or

 

  (d) if this award is being settled in Stock, request that the Company cause to
be withheld a number of vested shares of Stock having a then-fair market value
sufficient to discharge minimum required federal, state and local tax
withholding (but no greater than such amount).

In no event shall the payment or withholding of taxes be made later than the end
of the payment period prescribed in Section 2(d). In the event the Employee
fails to timely pay or timely elect withholding of taxes in the manner described
in Section 5(a), (b), (c) or (d), the Company reserves the right to withhold
cash or a number of vested shares of Stock having a fair market value sufficient
to discharge minimum required federal, state and local withholding (but no
greater than such amount).

6. Section 409A of the Code. Awards granted pursuant to this Agreement are
intended to be exempt from, or comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986 as amended from time to time and guidance
issued thereunder and shall be construed accordingly. Notwithstanding anything
to the contrary in this Agreement, if at the time of the Employee’s termination
of Employment, the Employee is a “specified employee,” as defined below, any and
all amounts payable under this Agreement on account of such separation from
service that constitute deferred compensation and would (but for this provision)
be payable within six (6) months following the date of termination, shall
instead be paid on the next business day following the expiration of such six
(6) month period or, if earlier, upon the Participant’s death; except (A) to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treasury regulation Section 1.409A-1(b), as determined by the Company
in its reasonable good faith discretion or (B) other amounts or benefits that
are not subject to the requirements of Section 409A. For purposes of this
Agreement, all references to “termination of employment” and correlative phrases
shall be construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by the Atlas to be a specified employee under Treasury
regulation Section 1.409A-1(i). Notwithstanding anything to the contrary in this
Agreement, neither the Company, nor any subsidiary, nor the Committee, nor any
person acting on behalf of the Company, any subsidiary, or the Committee, shall
be liable to the Employee or to the estate or beneficiary of the Employee by
reason of any acceleration of income, or any additional tax, asserted by reason
of the failure of this Agreement or any payment hereunder to satisfy the
requirements of Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

7. References. References herein to rights and obligations of the Employee shall
apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

8. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

Attention: General Counsel

If to the Employee:

At the Employee’s most recent address

shown on the Company’s corporate records,

or at any other address which the Employee

may specify in a notice delivered to the

Company in the manner set forth herein.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.

10. Rights of a Stockholder. The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares. Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of Stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of Stock
so delivered, the Employee shall have the rights of a stockholder, including,
but not limited to, the right to vote and to receive dividends.

11. No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.

12. Provisions of the Plan. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. This Agreement and the awards and
grants set forth herein shall be subject to and shall be governed by the terms
set forth in the Plan, a copy of which has

 

7



--------------------------------------------------------------------------------

been furnished to the Employee and which is incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control.

13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Restricted Stock Unit Agreement as of the date first above written.

 

  ATLAS AIR WORLDWIDE HOLDINGS, INC.

By:

 

          Name:   Adam R. Kokas   Title:   Executive Vice President, General
Counsel, Secretary and Chief Human Resources Officer   Employee